Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Nathaniel Jerome Osborne appeals the district court’s order granting his motion for reduction of sentence under 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm. United States v. Osborne, No. 2:95-cr-00139-HCM-1 (E.D. Va. filed Sept. 22, 2008 & entered Sept. 23, 2008); see United States v. Dunphy, 551 F.3d 247, 257 (4th Cir.2009) (“[A] district judge is not authorized to reduce a defendant’s sentence below the amended guideline range.”). We deny Osborne’s motion to place the case in abeyance for Dunphy as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.